Citation Nr: 1047699	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-03 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Service connection for a mental disorder, to include 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to a mental disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing at the RO in January 2010; a transcript 
is of record.

This claim was previously before the Board in May 2010, at which 
time the Board remanded it for additional development.  Further 
development is needed before the claim can be decided on the 
merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

The U.S. Court of Appeals for Veterans Claims (Court) has held, 
in the case of Clemons v. Shinseki, 23 Vet. App. 1 (2009), that a 
mental health disability claim is not restricted to the specific 
diagnosis alleged, but includes any mental disability which may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and other information of record.  As 
indicated in the statement of the issue on the first page, above, 
the Board deems any and all of the Veteran's identified mental 
disorders (subject to clarification by competent examination) to 
be on appeal.

J.K.S., M.D., an internist, wrote in March 2007 that the Veteran 
had been under his care since 1992 and was being treated for 
hypertension, chronic leg pain, anxiety, and stress.  Dr. S 
indicated that the Veteran needed close observation and followup.  
VA treatment records from March 2007 indicate that a screening 
for PTSD was negative.  In March 2008, Dr. S. wrote that the 
Veteran had been under his care for more than 15 years and was 
being treated for hypertension, anxiety, and stress. 

The Veteran underwent a VA examination in September 2010 at which 
it was noted that he had served as a supply sergeant in the Army 
during World War II.  He said that his duties included the 
delivery of vehicles, retrieval of broken down vehicles, and 
sometimes picking up and transporting wounded or dead Americans.  
While the Veteran had no direct combat exposure, he described 
many episodes of "buzz bombs" going over his position and 
exploding, and his being fearful of enemy attack.  He did not 
report any particular traumatic event.  He reported that for six 
months following service he did nothing, and it was noted that he 
seemed to have been significantly depressed during that time.  
After six months, the Veteran then realized that he needed to get 
on with his life, and he started working in trucking and 
agriculture.  He later worked for four years as a policeman, and 
then as an agricultural inspector, retiring in 1985.  He is a 
widower who was married for 50 years, and he has four 
grandchildren and many friends whom he sees often.  Since 
retirement he has managed income properties, worked in his yard, 
and played the stock market.  The examiner noted that the Veteran 
seemed to be functioning well in his life.

The Veteran's complaints at the VA examination were mainly 
medical ones related to his foot and leg pain.  He reported 
having nightmares once or twice a month if he was feeling stress, 
but he could not describe them.  He said he was mildly 
hypervigilant, and avoided war movies.  He got approximately six 
hours of sleep a night with frequent interruptions, and he did 
not feel that the amount of sleep he got was sufficient.

On examination the Veteran was oriented to time, place, and 
person, and he was pleasant and cooperative.  His mood was 
generally euthymic, though mildly anxious, and affect was about 
full and consistent with mood and topic.  Speech was normal in 
rate and volume, and he showed no signs of thought disorder or 
psychotic symptoms and denied suicidal or homicidal ideation.  
Insight and judgment were intact, and he appeared to be able and 
willing to work to the best of his current ability.  
 
The Veteran appeared to be able and willing to work to the best 
of his current ability on the given tests.  On the Beck 
Depression Scale, he achieved a score of 12, suggestive of a mild 
level of depression.  He reported a mild degree of pessimism, 
guilt feelings, anxiety, and vegetative symptoms of depression.  
His scores on PTSD tests were all below the cutoff scores for 
PTSD.  The examiner noted that the Veteran did not meet the DSM-
IV criteria for PTSD because there was no clinically significant 
distress or impairment in social, occupational, or other 
important areas of functioning.  The rationale was that the 
Veteran had functioned well in the years since World War II, and 
continued to do so.  He was diagnosed with an adjustment disorder 
with anxiety.  There were no proximal stressors, and the distal 
stressors were World War II and the deaths of this wife and 
daughter.

The Court held, in Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007), that once VA undertakes the effort to provide an 
examination it must obtain a fully adequate one.  The VA examiner 
did not provide a nexus opinion for the diagnosed adjustment 
disorder with anxiety, as requested by the May 2010 Board remand.  
Therefore, the Board finds that the June 2010 VA examination 
report was insufficient, and that another VA medical opinion must 
be obtained before the claim can be decided on the merits.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (Court held that 
compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary).

At the February 2006 VA treatment, the Veteran's blood pressure 
was 132/80.  He was taking Lisinopril, 10 mg, and was noted to 
have mild hypertension.  At March 2006 VA treatment, his blood 
pressure was 110/76, and he was continuing to take Lisinopril.  
As discussed above, Dr. S wrote in March 2007 that he was 
treating the Veteran for hypertension.  

September 2007 treatment notes from Dr. E indicate that the 
Veteran continued to do "quite well."  He had muscle weakness, 
predominantly in the morning, which went away during the day.  He 
had not had any chest pain, shortness of breath, paroxysmal 
nocturnal dyspnea, orthopnea, palpitations, dizziness, syncope, 
or near syncope.  He was able to drive and do "all of his 
activities without any difficulty."  His blood pressure was 
126/80, right arm, sitting.  Dr. E's assessment was left atrial 
dimension stent in 1998, normal ejection fraction, negative 
Cardiolite scans in 2005 and 2007, aortic sclerosis, no stenosis, 
mild to moderate mitral regurgitation, low-density lipoprotein of 
100, and a history of colon cancer from 20 years ago.  The dosage 
of metoprolol succinate was changed to 25 mg a day.

Dr. S indicated in his March 2008 letter that the Veteran was 
being treated for hypertension.  Dr. E wrote in the statement 
submitted in March 2010 that he had treated the Veteran since 
1998 and that the Veteran had hypertension, coronary artery 
disease, aortic stenosis, mitral regurgitation, and a history of 
colon cancer.  The Veteran also had significant muscle pain and 
weakness in his knees.

The Veteran's representative indicated at the January 2010 
hearing that the Veteran was claiming service connection for 
hypertension secondary to his PTSD (or any other service-
connected mental disorder).  The Veteran has also asserted that 
his hypertension is secondary to his PTSD.  Although secondary 
service connection may be established for disability which is 
proximately due to, the result of, or aggravated by a service-
connected disability, it cannot be established if it is the 
result of a disability which is not service connected.  See 38 
C.F.R. § 3.310.  Therefore, it must first be determined whether 
the Veteran has a service-connected mental disorder before it can 
be determined whether his hypertension can be service-connected 
on a secondary basis. 

If the Veteran is determined not to have a service-connected 
mental disorder, his hypertension cannot be service-connected 
secondarily as a matter of law.  The Court has held that a claim 
which is inextricably intertwined with another claim which 
remains undecided and pending before the VA must be adjudicated 
prior to a final order on the pending claim, so as to avoid 
piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the September 2010 VA 
examiner to prepare an addendum to her 
examination report.  If she is not 
available, another provider should prepare 
the addendum.  The claims file, to include 
this Remand, must be made available to the 
examiner for review, and the report should 
include discussion of the Veteran's 
pertinent medical history and assertions.

a.  The reviewer should be asked to 
identify any present mental disorder, to 
include PTSD, and provide an opinion as 
to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any such mental 
disorder is causally or etiologically 
related to the Veteran's active service; 
or whether such a causal or etiological 
relationship is unlikely (i.e., less 
than a 50-50 degree of probability), 
with the rationale for any such 
conclusion set out in the report.

b.  Note: The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it

c.  A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot reach an opinion without 
resorting to mere speculation, he/she 
should explain why that is the case.

2.  Thereafter, readjudicate the Veteran's claim of 
service connection for a mental disorder, to 
include PTSD.  If the benefits sought on appeal 
remain denied, provide the Veteran and his 
representative with a Supplemental Statement of the 
Case (SSOC).

3.  If the Veteran's claim of service connection 
for a mental disorder, to include PTSD, is denied, 
the claim of service connection for hypertension 
should be readjudicated.  If the benefits sought on 
appeal remain denied, provide the Veteran and his 
representative with an SSOC.

4.  If the claim of service connection for a mental 
disorder, to include PTSD, is granted, the Veteran 
should be scheduled for a VA examination for his 
hypertension.  The claims file, to include this 
Remand, must be made available to the examiner, and 
the report of the examination should include 
discussion of the Veteran's documented medical 
history and contentions regarding his claimed 
hypertension.  

a.  All appropriate tests and studies and/or 
consultation(s) should be accomplished (with 
all findings made available to the 
examiner(s) prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

b.  The examiner should state whether it is 
at least as likely as not (i.e., to at least 
a 50-50 degree of probability) that the 
Veteran's hypertension is causally or 
etiologically related to the Veteran's active 
service, to include whether it was causally 
related to or has been aggravated by his 
service-connected mental disorder; or whether 
such a causal or etiological relationship is 
unlikely (i.e., less than a 50-50 
probability), with the rationale for any such 
conclusion set out in the report.  If 
aggravation is found to have occurred after 
service, the examiner should describe the 
pre-existing baseline manifestations of 
hypertension which existed before the 
aggravation occurred, and identify the 
increased manifestations of hypertension 
which, in the expert's opinion, are 
proximately due to the service-connected 
mental disorder.

c.  Note: As used above, the term "at least 
as likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note: The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability, and does 
not include an increase in the disorder which 
is due to the natural progress of the 
condition.   Aggravation will be established 
by determining the baseline level of severity 
of the non-service-connected condition (e.g., 
hypertension) before the aggravation and 
deducting that baseline level, as well as any 
increase due to the natural progress of the 
condition, from the current level for which 
compensation is being claimed.

e.  If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should clearly 
and specifically so specify in the report, 
and explain why this is so.

5.  Thereafter, readjudicate the Veteran's claim of 
service connection for hypertension.  If the 
benefits sought on appeal remain denied, provide 
the Veteran and his representative with an SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

